Citation Nr: 0832009	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-12 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis of the right knee.

2.	Entitlement to service connection for degenerative 
arthritis of the cervical spine.

3.	Entitlement to an increased initial evaluation for 
irritable bowel syndrome, currently evaluated as 
noncompensable prior to April 4, 2007, and 10 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction of the claim has been transferred to 
the RO in Cleveland, Ohio.

This case was brought before the Board in January 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of her claim, to include providing the 
veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.


FINDINGS OF FACT

1.	Degenerative arthritis of the right knee was not 
manifested in active duty service or within one year of 
service discharge; any current degenerative arthritis of 
the right knee is not otherwise etiologically related to 
active service.

2.	Degenerative arthritis of the cervical spine was not 
manifested in active duty service or within one year of 
service discharge; any current degenerative arthritis of 
the cervical spine is not otherwise etiologically related 
to active service.  

3.	Prior to April 4, 2007, service-connected irritable bowel 
syndrome was manifested by no more than occasional 
symptoms of diarrhea and constipation, representing 
"mild" symptoms.

4.	As of April 4, 2007, service-connected irritable bowel 
syndrome is manifested by no more than diarrhea, abdominal 
pain that is relieved by a bowel movement and occasional 
incontinence not requiring the use of pads or diapers, 
representing "moderate" symptoms.


CONCLUSIONS OF LAW

1.	Degenerative arthritis of the right knee was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

2.	Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by active duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).

3.	The criteria for an initial compensable evaluation prior 
to April 4, 2007, and greater than 10 percent thereafter, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
by a January 2007 VCAA notice letter.  The RO's January 
notice letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
She was specifically told that it was her responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised her what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

The Board notes that the January 2007 letter was sent 
subsequent to the initial unfavorable agency decision in 
March 2003.  However, the Board finds that any timing defect 
with regard to VCAA notice was harmless error.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  In this regard, the notice provided 
to the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an October 2007 supplemental statement of 
the case was provided to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service VA treatment records and reports have also been 
obtained.  The appellant has not identified any additional 
records that should be obtained prior to a decision.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The veteran 
was afforded VA examinations February 2003 and April 2007.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that her currently diagnosed 
degenerative arthritis of the right knee and cervical spine 
are the direct result of her active service.  Specifically, 
she asserts that her right knee disorder is the result of two 
falls in service, and her cervical spine disorder caused by a 
motor vehicle accident and a fall in which she suffered a 
skull fracture while on active duty.
 
While the evidence reveals that the veteran currently suffers 
from degenerative arthritis of the right knee and cervical 
spine, the competent, probative evidence of record does not 
etiologically link these current disabilities to the 
veteran's active service or any incident therein.  With 
regards to a right knee injury, service medical records 
indicate the veteran fell while running in February 1980.  
She was treated for superficial abrasion of the right knee 
with tenderness.  An X-ray revealed no abnormalities.  In May 
1982, she sought further treatment after suffering a second 
fall.  At the time, she complained of locking and pain of the 
right knee.  While she was diagnosed with patellar contusion, 
examination found no lateral laxity and full range of motion 
with slight pain at full flexion.  With regards to a cervical 
spine disorder, service treatment records indicate she 
suffered a cracked skull after a fall.  In addition, she was 
involved in a motor vehicle accident in December 1985, after 
which she complained of neck pain and muscle spasm.  

The Board observes that there is no evidence of record to 
indicate the veteran was diagnosed with a chronic right knee 
or cervical spine disorder while on active duty.  In 
addition, a December 1985 Report of Medical Examination 
indicates normal strength and range of motion of the lower 
extremities and a normal evaluation of the spine.  As such, 
the Board finds veteran did not suffer from a chronic right 
knee or cervical spine disorder in active service.

Post-service medical evidence of a chronic right knee 
disorder is first documented in February 1998, when the 
veteran was diagnosed with patellofemoral syndrome.  
Degenerative arthritis of the right knee was first documented 
in February 2003.  With regards to a cervical spine disorder, 
degenerative arthritis of the cervical spine is first 
documented in May 2001.

The lapse in time between service and the first diagnosis of 
a chronic right knee and cervical spine disorder weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Thus, the Board finds that there is no evidence of 
degenerative arthritis of the right knee or cervical spine 
within one year of service discharge.  The presumption of 
service connection, therefore, does not apply.  See 38 C.F.R. 
§§ 3.307, 3.309(a). The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current disorders of 
the right knee and cervical spine and her active service.

The veteran was afforded a VA examination in February 2003 
and April 2007 to determine the etiology of her right knee 
disorder.  The February 2003 examination report reflects that 
the veteran reported occasional instability and right knee 
pain.  The VA examiner opined that it is unlikely that the 
veteran's in-service injury caused her right knee 
degenerative arthritis.  Furthermore, the April 2007 VA 
examiner found it less likely than not that the veteran's 
right knee disability was caused by any injury in active 
service, due to the lack of continuous symptomatology during 
active service and the length of time between separation from 
service and the onset of a chronic disorder.

The February 2003 and April 2007 VA examinations also 
addressed the veteran's degenerative arthritis of the 
cervical spine.  The February 2003 VA examiner found that, 
due to the lack of ongoing symptomology treated in service of 
a cervical spine disorder, it is unlikely that her current 
degenerative arthritis of the cervical spine is a result of 
the in-service skull fracture with associated muscle spasm.  
In addition, the April 2007 VA examiner found it less likely 
than not that the veteran's current cervical spine disorder 
was caused by an in-service injury, including the 1985 motor 
vehicle accident.

The Board acknowledges that the veteran herself has claimed 
her currently diagnosed degenerative arthritis of the right 
knee and cervical spine are the direct result of active 
service.  However, the Board notes that as a layperson, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the Board finds that there is no evidence of a 
chronic right knee or cervical spine disorder in service.  
The veteran has produced no competent medical evidence or 
competent medical opinion in support of her claim that her 
present right knee and cervical spine disorders are the 
result of in-service injury.  In addition, the unfavorable 
February 2003 and April 2007 VA examination opinions weigh 
against granting the veteran's service connection claims.  
Furthermore, the absence of any medical records of a 
diagnosis or treatment of a right knee or cervical spine 
disorder for years after service is probative evidence 
against the claim for direct service connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
degenerative arthritis of the right knee and cervical spine, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

Increased Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's irritable bowel syndrome is currently evaluated 
pursuant to Diagnostic Code 7319, for irritable colon 
syndrome.  See 38 C.F.R. § 4.114.  Initially, the Board 
observes that, during the pendency of the veteran's appeal, 
changes to 38 C.F.R. § 4.114 were made, effective July 2, 
2001.  The substantive changes to 38 C.F.R. § 4.114 involved 
the diagnostic criteria for cirrhosis of the liver and 
hepatitis, neither of which has any practical impact on the 
current appeal.  Diagnostic Code 7319, at issue here, was 
unaltered.

Pursuant Diagnostic Code 7319, a noncompensable evaluation is 
warranted where the evidence shows mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted where the evidence shows moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  The Board observes that the words 
"mild," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

Entitlement to an Initial Compensable Evaluation Prior to 
April 4, 2007

The veteran contends that her irritable bowel syndrome is 
severe.  In this regard, she stated in her April 2004 VA Form 
9 that she suffers from severe abdominal distress, for which 
she was seeing a private specialist.  However, in considering 
the evidence of record under the laws and regulations as set 
forth above, the Board concludes that the veteran does not 
meet the criteria for an initial compensable evaluation prior 
to April 4, 2007.  The Board finds that the preponderance of 
the evidence shows that her symptoms more closely approximate 
"mild" irritable bowel syndrome with disturbances of bowel 
function with occasional episodes of abdominal distress 
during this period.

The evidence of record indicates that the veteran has rarely 
sought treatment for her irritable bowel syndrome.  A 
February 1998 VA examination report notes the veteran is 
asymptomatic for stomach symptoms as long as she is following 
a proper diet.  Her abdomen was soft and non-tender on 
examination, and bowel sounds were normal.  In addition, a 
February 2003 VA examination report notes the veteran 
reported occasional constipation and frequent bowel 
movements, though this had been resolved by increasing fiber 
intake.  The February 2003 VA examiner noted the veteran's 
irritable bowel syndrome was then asymptomatic and noted that 
her symptoms were considered mild.  

In addition, VA treatment records indicate the veteran only 
occasionally sought treatment for abdominal distress prior to 
April 4, 2007.  In this regard, April 2004 VA treatment 
records indicate the veteran denied any chronic constipation, 
diarrhea or melena.  December 2006 VA treatment records 
indicate the veteran reported a two day history of diarrhea 
at the time.  As such, the Board finds that the veteran's 
symptoms of irritable bowel syndrome, as reflected in the 
record, more closely approximates a finding of mild 
symptomatology and a noncompensable evaluation prior to April 
4, 2007.

The Board acknowledges that the veteran herself has claimed 
her currently diagnosed irritable bowel syndrome warrants a 
higher disability evaluation.  However, the Board notes that 
as a layperson, the veteran has no competence to give a 
medical opinion on the diagnosis.  Espiritu, supra.  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for an 
increased evaluation.  Lathan, supra.

In light of the foregoing, the Board finds that the veteran's 
contentions regarding the frequency and severity of her 
irritable bowel syndrome symptoms prior to April 4, 2007, are 
not probative.  The veteran's current rating during the 
period under Diagnostic Code 7319 acknowledges that she has 
disturbances of bowel function with occasional episodes of 
abdominal distress.  The veteran rarely sought medical 
treatment for her symptoms.  There is no evidence of lost 
industrial capacity on the record due to irritable bowel 
syndrome.  No complications were identified on examination in 
February 1998 and February 2003.  Thus, the Board finds that 
the veteran's symptoms more closely approximate "mild" 
irritable bowel syndrome. Accordingly, the Board concludes 
that the criteria for an initial compensable rating for 
irritable bowel syndrome prior to April 4, 2007, are not met.  
See 38 C.F.R. § 4.114, DC 7319.



Entitlement to an Increased Initial Evaluation as of April 4, 
2007

Beginning April 4, 2007, the veteran's irritable bowel 
syndrome is evaluated as 10 percent disabling.  Based upon 
the evidence of record, including a VA examination conducted 
on April 4, 2007, the Board concludes that the veteran does 
not meet the criteria for an initial evaluation in excess of 
10 percent as of April 4, 2007.  The Board finds that the 
preponderance of the evidence shows that her symptoms more 
closely approximate "moderate" irritable bowel syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress as of this period.

As noted above, the veteran was provided a VA examination on 
April 4, 2007, to determine the severity of her service-
connected irritable bowel syndrome.  The veteran reported 
abdominal pain that is relieved by a bowel movement, with 
frequency of stools of five to ten times a day.  Stool form 
was loose to diarrhea with no firmness.  The veteran reported 
urgency with bowel movements and occasional incontinence.  
She also reported associated bloating and abdominal 
distension.  There is no evidence of record to indicate the 
veteran has sought further medical care for her irritable 
bowel syndrome as of April 4, 2007.

The Board acknowledges that the veteran herself has claimed 
her currently diagnosed irritable bowel syndrome warrants a 
higher disability evaluation during this period.  However, as 
noted above, the veteran has no competence to give a medical 
opinion on the diagnosis.  Espiritu, supra.  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for an increased 
evaluation.  Lathan, supra.

The Board acknowledges that the veteran herself has claimed 
her irritable bowel syndrome .  However, the Board notes that 
as a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the criteria for an 
initial rating in excess of 10 percent for irritable bowel 
syndrome as of April 4, 2007, are not met.  See 38 C.F.R. § 
4.114, DC 7319.


ORDER

Service connection for degenerative arthritis of the right 
knee is denied.

Service connection for degenerative arthritis of the cervical 
spine is denied.

An increased initial evaluation for irritable bowel syndrome 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


